Citation Nr: 1721526	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-40 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease ("GERD"), irritable bowel syndrome ("IBS"), and status post-cholecystectomy (hereinafter collectively referred to as a digestive disability).

2.  Entitlement to an extraschedular evaluation for a digestive disability.

3.  Entitlement to a total disability rating based on individual unemployability ("TDIU") due to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, her spouse, two sons, and daughter
ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active duty service from September 1988 through May 2009.  

This appeal comes to the Board of Veterans' Appeals ("Board") from two rating decisions, dated August 2009 and May 2010, by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).  In the August 2009 rating decision, the Veteran was awarded service-connection for her GERD disability, assessed as 10 percent disabling.  Additionally, the August 2009 rating decision awarded service-connection for IBS and status-post cholecystectomy, which were both assigned non-compensable evaluations.  Thereafter, in the May 2010 rating decision, the AOJ combined the disabilities of GERD, IBS, and status-post cholecystectomy, and assigned a single 10 percent disability evaluation.  

Following the May 2010 rating decision, the Veteran timely perfected an appeal as to the assignment of the initial 10 percent evaluation for her digestive disability.  During the course of her appeal, the AOJ increased the Veteran's initial disability evaluation to 30 percent in a July 2013 rating decision.  At the time, the AOJ alerted the Veteran that the assigned 30 percent rating was the highest schedular evaluation allowed under the law and that the award represented a "substantial grant of the benefit sought on appeal."  However, as will be discussed below, the Veteran has continued to pursue this appeal for assignment of a higher schedular and extraschedular evaluation.  

This matter has been before the Board on several occasions.  Most recently, in a February 2016 decision, the Board denied the Veteran's claim for an increased rating, in excess of 30 percent for her digestive disability.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a January 2017 Joint Motion for Partial Remand ("JMPR") the Court vacated the Board's denial and remanded the claim back to the Board for further consideration.  Specifically, the parties to the JMPR found the Board erred when it did not provide adequate reasons and bases for the determination that the Veteran was not entitled to a higher schedular evaluation, and/or assignment of a separate schedular evaluation, for her digestive disability.  The parties to the JMPR additionally found further discussion was necessary as to whether the Veteran's overall disability picture warranted referral for an extraschedular evaluation.  As such, the issues on appeal have been reclassified to reflect the February 2017 JMPR directives.  

Following the JMPR, the Veteran's claim was returned to the Board.  In a letter dated February 22, 2017, the Veteran was advised that her appeal had been returned at that she had 90 days from the date of the letter or until the Board issues a decision to provide additional argument or evidence.  See generally 38 C.F.R. § 20.1304.  The Veteran responded with a statement requesting the Board to stay her appeal for the full 90 days and that she would provide additional evidence.  This response was received by VA on March 28, 2017.  One day prior to the expiration of 90 days, on May 22, 2017, the Veteran's representative submitted a written brief on behalf of the Veteran's appeal.  Since submission of this brief, neither the Veteran nor her representative have indicated any additional argument or evidence will be submitted to the Board.  As such, the Board finds appellate consideration my proceed without any prejudice to the Veteran. 

Finally, in the May 2017 brief, the Veteran, through her representative, argued that the digestive disability currently on appeal imposed "severe" limitations on the Veteran's ability to maintain substantially gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The issue of entitlement to a TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on her part is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's digestive disability is characterized by abdominal pain and distension, constipation, diarrhea, fecal leakage, mucus and blood in stools, incomplete evacuation, indigestion, nausea, gas, and bloating.   The primary disability picture advanced by the Veteran are complaints of fecal incontinence and fecal leakage.  Throughout the period on appeal, the Veteran's digestive disability has been symptomatic of frequent leakage, but not a total loss of sphincter control. 

2.  The Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation for his service-connected digestive disability is adequate.

3.  There are no additional symptoms that have not been attributed to a specific service-connected disability, and there is no symptomatology that can only be attributed to the combined effect of multiple service-connected conditions.


CONCLUSIONS OF LAW

1.  The criteria for a single 60 percent rating, but no higher, for the Veteran's digestive disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.20, 4.21, 4.114, Diagnostic Code 7332 (2016).

2.  The criteria have not been met for a referral of an increased disability rating, in excess of 60 percent, for the Veteran's digestive disability on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in June 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of her claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in a subsequent April 2013 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording her the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Furthermore, the Veteran has been provided numerous opportunities to submit additional medical evidence relevant to her claim or to alert the AOJ of where she has received treatment.  See e.g. April 2013 VCAA Letter and February 2017 Notification Letter.  As such, the Veteran has been provided the opportunity and assistance by VA to help in submitting additional medical evidence. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2011 hearing, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for an increased rating.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with multiple VA examinations which addressed the Veteran's reported symptoms, frequency, and severity and the interference her symptoms cause in her ability to complete basic daily tasks.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

Moreover, the neither the Veteran nor her representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to an Increased Rating:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  However, in the instant appeal, the Board will consider the evidence beginning on and after June 1, 2009, which is the first day following the Veteran's separation from active duty service.  Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will therefore consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant, generalized law to the Veteran's current claim, the Board observes the Veteran's service-connected digestive disability has been assigned a 30 percent evaluation under Diagnostic Code 7319, for irritable colon syndrome.  As noted in the Introduction, the assignment of a 30 percent rating represents the highest schedular evaluation permissible under Diagnostic Code 7319.  However, the Veteran argues the assigned 30 percent disability evaluation does not properly compensate for the severity of her overall disability picture.  In a May 2017 brief to the Board, the Veteran's representatives argue specifically that a separate disability evaluation, of 100 percent, is warranted under Diagnostic Code 7332, for impairment of sphincter control.  

The Board acknowledges that the Veteran is service-connected for GERD, IBS, and status post-cholecystectomy, which are collectively considered "diseases of the digestive system."  With such diseases, particularly within the abdomen, which, while differing in the site of pathology, they produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated by the instructions under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. §§ 4.14, 4.113, 4.114.  
 
As such, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive "will not be combined with each other."  The regulation specifically directs that a single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants elevation.   See 38 C.F.R. § 4.114.  Therefore, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. §§ 4.113, 4.114 

Under the currently assigned Diagnostic Code, 7319, for irritable colon syndrome, a noncompensable evaluation is warranted for mild irritable colon syndrome manifested by disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent evaluation is warranted for moderate irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating requires severe irritable colon syndrome manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Under Diagnostic Code 7332, a 10 percent rating is assigned for constant, slight, or occasional moderate leakage. A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing a pad. A 60 percent rating is appropriate where there is extensive leakage and fairly frequent involuntary bowel movements. And, complete loss of sphincter control warrants a 100 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7319.

The Board, however, does not find it appropriate to award a separate disability evaluation under Diagnostic Code 7332, in addition to the currently assigned 30 percent rating under Diagnostic Code 7319. Although the assignment of a separate rating under Diagnostic Code 7332 is not explicitly prohibited under 38 C.F.R. § 4.114, the Board finds to award a separate rating would constitute an impermissible "pyramiding" of symptoms.  

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 . The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App., 259, 261-62 (1994).

In the instant appeal, the Board finds it would be a duplicative counting of the Veteran's symptoms to award a separate rating under Diagnostic Code 7332.  The Board finds this is abundantly clear based upon the symptoms listed in the AOJ's July 2013 rating decision, which awarded the Veteran an increased rating in part due to "severe" instances of abdominal distress, diarrhea, and constipation.  Furthermore, the Rating Schedule directs the Board to assign a single evaluation under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. §§ 4.113, 4.114 (emphasis added).

Despite declining to award a separate disability evaluation, the Board does find that the Veteran's overall disability picture is more consistent with the assignment of a single 60 percent disability rating under Diagnostic Code 7332.  In reviewing the evidentiary record, the Board finds the Veteran's primary complaint, of uncontrollable bowel movements, incontinence, and soiling, is best addressed under Diagnostic Code 7332.  The Board additionally finds assessing the Veteran's disability under Diagnostic Code 7332 would provide the Veteran the most potential for a favorable rating.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence); see also Pernorio v. Derwinski, 2 Vet. App. 625, 629, (1992).  

In reaching this conclusion, the Board finds the assignment of a 60 percent rating under Diagnostic Code 7332, would fully compensate the Veteran for her symptoms.  As discussed above, the assignment of a 60 percent evaluation requires evidence of extensive leakage and fairly frequent involuntary bowel movements.  A review of the Veteran's longitudinal medical records shows she experiences moderate to frequent episodes of fecal incontinence.  For example, during her March 2009 general VA medical examination, the Veteran denied any history of fecal incontinence, but reported a history of diarrhea occurring one to two days per month.  Subsequently, during a March 2010 VA examination, the Veteran reported "moderate" fecal incontinence, with "occasional leakage," for which she wore a pad.  Thereafter, the Veteran has reported alternating periods of constipation and uncontrollable diarrhea, with loose stools up to 3 times per day.  See August 2011 Testimony and May 2013 VA Examination.   

A review of the Veteran's longitudinal medical records indicates her primary symptoms and complaints have historically been the alternating periods of constipation and diarrhea.  More than any other symptom, the Veteran has consistently reported a presence of these alternating periods as causing her the greatest degree of limitation and interference in her daily life.  Thus, although the assignment of Diagnostic Code 7332 does not specifically identify the Veteran's additional complaints of bloating, nausea, indigestion, and heartburn, the Board has considered these additional symptoms in the assignment of the 60 percent disability rating.  

Despite the above evidence, the Board does not find the Veteran's overall disability is consistent with the assignment of a 100 percent rating under Diagnostic Code 7332.  Specifically, there is no medical evidence which demonstrates the Veteran experiences a complete loss of sphincter control.  Rather, the Veteran's own lay statements document she experiences "impaired" functioning/control, described as fecal leakage and impaired sphincter control.  See e.g. September 2009 Notice of Disagreement, March 2010 VA Examination, and May 2013 VA Examination.  
The clinical evidence of record similarly does not support the award of a 100 percent rating under Diagnostic Code 7332.  For example, in July 2010, the Veteran denied any symptoms of fecal incontinence.  See Neurology Consultation Note, Omaha VAMC.  Then, during an August 2010 gastroenterology clinic visit, a physical examination reported the Veteran's anal sphincter was "mildly lax."  Subsequently, during an April 2013 physical examination, the examining neurologist reported the Veteran has a "loss of rectal sphincter tone," but did not intimate she experienced a total loss of control.  In light of the foregoing, the Board concludes that the criteria for a rating in excess of 60 percent is not warranted.  

In conclusion, after affording all benefit of doubt to the Veteran, the Board finds her overall disability symptoms and reported limitations warrant the assignment of an increased disability evaluation under Diagnostic Code 7332 throughout the entire period on appeal.  To this extent, the Veteran's appeal is granted.  In granting this increased rating, the Board declines to aware a separate evaluation under another diagnostic code, as the Veteran's primary disability picture is fully contemplated by a single 60 percent evaluation under Diagnostic Code 7332, and any additional award would represent a duplicative counting of her symptoms.  

Governing Laws and Regulations for Entitlement to an Extraschedular Evaluation: 

The Board was directed by the parties to the February 2017 Joint Motion for Remand to further consider and analyze whether the Veteran's digestive disability warrants referral for consideration of an extraschedular evaluation.  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).   If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra- schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).   Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

Having reviewed this case thoroughly, and with due application of the substantive standards for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that no higher rating is warranted on an extraschedular basis.  The Board does not find that the longitudinal evidence of record shows such an exceptional disability picture that the available schedular evaluation for the service-connected digestive disability is inadequate or impractical for evaluating a disability of the severity experienced by the Veteran.  Rather, a comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Significantly, as discussed above, the Board considered the Veteran's reported symptomatology under multiple Diagnostic Codes addressing the digestive system.  Initially, the Veteran's digestive disability was rated under Diagnostic Code 7319, for irritable colon syndrome.  Under this evaluation, the Veteran was assigned the highest schedular evaluation for her symptoms of abdominal distension, pelvic pain, uncontrollable urges, mucus in her stools, blood in her stools, incomplete evacuation, fecal incontinence (including nocturnally), leakage, indigestion, nausea, gas, and bloating.  However, the Board in this decision, increased the Veteran's disability rating by applying Diagnostic Code 7332, for impairment of sphincter control.  This decision was made as Diagnostic Code 73332 provided a higher evaluation for the Veteran's reported symptoms and limitations.  

As 38 C.F.R. §  4.113, 4.114 specifies the Board is to consider numerous possible codes, which address a myriad of symptoms, the Board finds there is no symptom alleged by the Veteran which was not fully considered in the Board's analysis and assignment of a 60 percent disability evaluation.  Although the assigned Diagnostic Code, does not specifically include the alleged symptoms of nausea, vomiting, abdominal distension, pelvic pain, and others, these reported symptoms were all considered in the assignment of the Veteran's increased 60 percent disability evaluation.  However, as noted above, the Board found that Diagnostic Code 7332 reflected the predominate disability picture alleged by the Veteran and further provided for the highest possible disability rating.  Therefore, the Board finds the Veteran's symptoms are wholly addressed by the relevant Diagnostic Code, and by the assignment of a 60 percent disability rating

Furthermore, the Board finds that any allegation or report of missed time from work due to the Veteran's digestive disability is fully addressed by the assigned schedular criteria.  VA regulations specify that the assignment of a schedular disability evaluation inherently contemplates the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the 60 percent disability evaluation assigned. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

ORDER

Subject to the provisions governing the award of monetary benefits, an increased disability evaluation of 60 percent, under Diagnostic Code 7332, for the Veteran's digestive disability is granted.  

Referral on an extraschedular basis under 38 C.F.R. § 3.321(b) for the issue of entitlement to an increased rating for the service-connected digestive disability is denied. 


REMAND

As described in the Introduction, the Veteran, through her representative, has raised a claim for entitlement to a TDIU.  In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development

As an initial matter, the Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's digestive disabilities.  See Rice, 22 Vet. App. at 454-455 (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  Accordingly, in light of the ruling in Rice, the Board may infer a claim for TDIU due exclusively to the service-connected digestive disability, because this is the underlying disability at issue in the instant appeal.   

Second, the Board observes the Veteran's combined disability rating has been 100 percent beginning on and after the day she separated from active duty service.  Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

Therefore, the AOJ should provide the Veteran with the proper notice as to the elements and information necessary to substantiate a claim for TDIU.  See generally 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Most significantly, the Veteran must provide evidence that she no longer works due to her service-connected disabilities.  A review of the record indicates she was employed as of September 2016.  See Omaha VA PTSD Counseling Records.  However, as the Veteran and her representative advanced a claim for entitlement to TDIU in a subsequent May 2017 brief, a remand is necessary before the Board may fully adjudicate this matter. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should provide the Veteran with appropriate notice regarding the TDIU claim and request that she complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The AOJ should explain what is needed to establish entitlement to TDIU due to exclusively to her service-connected digestive disability (i.e. her IBS, GERD, and status post cholecystectomy).  The AOJ should ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on her work history, salary, and educational history.

2.  After allowing the Veteran adequate time to complete and return the requested forms to VA, the AOJ should consider all of the evidence of record and adjudicate the claim for entitlement to a TDIU, based upon the Veteran's digestive disability.  If the benefit sought is not granted, the AOJ must then issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


